DETAILED ACTION
1.	The response received on February 28, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
3.	Claim 41 is objected to because of the following informalities:  on line 13 it appears that ‘a sum the individual events’ should read -a sum of the individual events-.  Appropriate correction is required.  Claims 42-58 are objected to by virtue of their dependency from claim 41.
4.	Claim 60 is objected to because of the following informalities:  on line 13 it appears that ‘a sum of individual events’ should read -a sum of the individual events-.  Appropriate correction is required.  
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 41, 57, 59, and 60 are rejected on the ground of nonstatutory double patenting as  being unpatentable over claims 1-35 and 60-61 of U.S. Patent No. 10,107,752 to Livingston-previously cited.  
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 (which depends from claim 20 (which depends from claim 1)) and claim 60  of ‘752 appear to anticipate claims 41 and 57; claims 1-35 of ‘752 appear to anticipate claim 59; and claim 61 of ‘752 appears to anticipate claim 60.

7.	Claims 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 and claim 60 of U.S. Patent No. 10,107,752 to Livingston-previously cited in view of Schindler (2002/0030811)-previously cited.
	As for claims 42-44, claim 21 and claim 60 of ‘752  discloses everything as above (see claim 41).  Claim 21 and claim 60 of ‘752 are silent concerning wherein an electromagnetic radiation beam from the electromagnetic radiation source moves relative to the microwell (claim 42); wherein the microwell moves relative to a fixed electromagnetic beam from the electromagnetic radiation source (claim 43); and wherein the microwell and an electromagnetic radiation beam from the electromagnetic radiation source move relative to each other (claim 44). 
	Nevertheless, Schindler in an arrangement for visualizing molecules teaches high resolution detection and analysis of individual molecules (paragraph 0031) which uses a micro-titer plate or multi-well plate (paragraph 0027) having the sample or the sample holding means, respectively, and/or the detection and analysis system being shiftable relative to each other during the measuring process ( paragraph 0024: ‘Such control may, e.g. be effected by the CCD camera itself or by an arrangement comprising a pulse transmitter and a software for controlling the source(s) of light and (relative) movement of the sample’ and claim 1 of Schindler).  
	Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to have an electromagnetic radiation beam from the electromagnetic radiation source move relative to the microwell (claim 42); to have the microwell move relative to a fixed electromagnetic beam from the electromagnetic radiation source (claim 43); or to have the claim 44) in order to before individual molecule detection with samples in a microwell of a microtiter plate.

8.	Claims 45-56 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 and claim 60 of U.S. Patent No. 10,107,752 to Livingston-previously cited in view of WO 2007/114947 to Goix et al.-previously cited and 2006/0078998 to Puskas et al.-previously cited.
	As for claim 45, claim 21 and claim 60 of ‘752  discloses everything as above (see claim 41).  Claim 21 and claim 60 of ‘752 are silent concerning the processor being further configured to determine the threshold photon value.  Nevertheless, Goix in a highly sensitive system and methods for analysis of troponin teaches determining a threshold value to discriminate true signals (due to fluorescence of a label) from the background noise (paragraph 0084:  lines 1-3 with paragraph 0083:  lines 1-4).  And Puskas in system and methods for sample analysis teaches determining a threshold value to discriminate true signals from noise (paragraph 0161: lines 1-2).  Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to have the processor being further configured to determine the threshold photon value in order to be able to discriminate true signals from noise.
As for claims 46-48, claim 21 and claim 60 of ‘752 in view of Goix and Puskas disclose everything as above (see claim 45).  Claim 21 and claim 60 of ‘752 are silent concerning the threshold photon value corresponds to a background photon value in the processing sample (claim 46); wherein the threshold photon value is a function of the background photon value in claim 47); and wherein the threshold photon value is a fixed number of standard deviations above the background photon value (claim 48).
Nevertheless, Goix in a highly sensitive system and methods for analysis of troponin teaches the threshold photon value corresponds to a background photon value in the processing sample by virtue of having the threshold photon value be a function of the background photon value such as a fixed number of standard deviations above the background level wherein noise is assumed to be a Poisson distribution wherein the threshold value is determined as a fixed value above the noise level and based on the distribution of the noise signal in order to minimize the number of false positive signals from random noise and minimize the number of true signals that are rejected (paragraph 0084:  lines 3-9).  And Puskas in system and methods for sample analysis teaches the threshold photon value corresponds to a background photon value in the processing sample by virtue of having the threshold photon value be a function of the background photon value such as a fixed number of standard deviations above the background level wherein noise is assumed to be a Poisson distribution wherein the threshold value is determined as a fixed value above the noise level and based on the distribution of the noise signal in order to minimize the number of false positive signals from random noise and minimize the number of true signals that are rejected (paragraphs 0160-0161).  
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to have the threshold photon value corresponds to a background photon value in the processing sample (claim 46) such as having the threshold photon value be a function of the background photon value in the processing sample (claim 47)  by basing the threshold value on a fixed value above the noise level and based on the distribution of the noise signal, an assumed Poisson distribution, and being fixed number of standard deviations above the background level claim 48) to minimize the number of false positive signals from random noise and minimize the number of true signals that are rejected.
As for claim 49, claim 21 and claim 60 of ‘752 in view of Goix and Puskas disclose everything as above (see claim 46).  In addition, claim 21 and claim 60 of ‘752 in view of Goix and Puskas suggests wherein the processor (refer to claim 21 and claim 60 of ‘752) is further configured to determine the background photon value from the value of the photon emission from the moveable interrogation space at a plurality of positions in the processing sample (Goix:  paragraph 0083:  lines 4-9 and paragraph 0086; Puskas:  paragraph 0160: lines 4-5).
As for claim 50, claim 21 and claim 60 of ‘752 in view of Goix and Puskas disclose everything as above (see claim 46).  In addition, claim 21 and claim 60 of ‘752 in view of Goix suggests wherein the processor (refer to claim 21 and 60 of ‘752) is further configured to determine the background photon value from the value of the photon emission from the moveable interrogation space at a plurality of positions in the processing sample where the photon emitting moiety is absent (Goix:  paragraph 0083:  lines 7-9; paragraph 0085:  determining average background signal noise detected in a plurality of bins as in paragraph 0083 demonstrates that there will be some ‘yes’ bins and ‘no’ bins when determining background photon value.)
As for claim 51, claim 21 and claim 60 of ‘752 in view of Goix and Puskas disclose everything as above (see claim 46).  In addition, claim 21 and claim 60 of ‘752 in view of Goix suggests wherein the processor (refer to claim 21 and 60 of ‘752) is further configured to determine the background photon value as an average photon emission from the moveable interrogation space at a plurality of positions in the processing sample where the photon emitting moiety is absent (Goix:  paragraph 0083:  lines 7-9; paragraph 0085:  determining average 
As for claim 52, claim 21 and claim 60 of ‘752 in view of Goix and Puskas disclose everything as above (see claim 46).  In addition, claim 21 and claim 60 of ‘752 in view of Goix and Puskas suggests wherein the processor (refer to claim 21 and 60 of ‘752) is further configured to determine the background photon value as a mean photon emission level or a root-mean-square photon emission level in the moveable interrogation space (Goix: paragraph 0082; Puskas:  paragraph 0160).
As for claim 53, claim 21 and claim 60 of ‘752 in view of Goix and Puskas disclose everything as above (see claim 46).  In addition, claim 21 and claim 60 of ‘752 in view of Goix suggests wherein the background photon value is calculated for each processing sample as a number specific to the processing sample (Goix:  paragraph 0083:  last two lines).
As for claims 54-55, claim 21 and claim 60 of ‘752 in view of Goix and Puskas disclose everything as above (see claim 41).  Claim 21 and claim 60 of ‘752 are silent concerning the optical element comprises a microscope objective, and wherein a depth of field of the microscope objective and a diameter of an aperture imaged by the microscope objective together define the moveable interrogation space (claim 54) or the optical element comprises a microscope objective, and wherein a depth of field of the microscope objective and a lateral extent of an electromagnetic radiation beam together define the moveable interrogation space (claim 55).  Nevertheless, Goix in a highly sensitive system and methods for analysis of troponin teaches the optical element comprises a microscope objective, and wherein a depth of field of the microscope objective and a diameter of an aperture imaged by the microscope objective together define the interrogation space  (claim 54) (Fig. 1A:  305 and 306 with paragraphs 00130 and claim 55) (Fig. 1A:  305 with 309 with paragraphs 00130 and 00131).  Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to have the optical element comprises a microscope objective, and wherein a depth of field of the microscope objective and a diameter of an aperture imaged by the microscope objective together define the interrogation space (claim 54) in order to be able to limit the size of the interrogation space in near real time to compensate for more or less concentrated samples to ensure a low probability of two or more particles being simultaneously being within an interrogation space by having a variable field of view of the detector with a depth of focus of the microscope objective, and adjustable aperture width.  In addition, it would be obvious to one of ordinary skill in the art at the time the invention was made to have the optical element comprises a microscope objective, and wherein a depth of field of the microscope objective and a lateral extent of an electromagnetic radiation beam together define the interrogation space (claim 55) in order to be able to limit the size of the interrogation space in near real time to compensate for more or less concentrated samples to ensure a low probability of two or more particles being simultaneously being within an interrogation space by having a variable field of view of the detector by having a variable field of view of the detector with a depth of focus of the microscope objective, and an adjustable beam diameter.
As for claim 56, claim 21 and claim 60 of ‘752 in view of Goix and Puskas disclose everything as above (see claim 41).  Claim 21 and claim 60 of ‘752 are silent concerning an attenuator operatively connected between the moveable interrogation space and the detector, wherein the attenuator is configured to (1) receive electromagnetic radiation emitted from the 
As for claim 58, claim 21 and claim 60 of ‘752 in view of Goix and Puskas disclose everything as above (see claim 41).  Claim 21 and claim 60 of ‘752 are silent concerning the total energy received by the interrogation space from the electromagnetic radiation source during each bin is 0.1 to 10 microJoules.  Nevertheless, Goix in a highly sensitive system and methods for analysis of troponin teaches sensitive detection of cardiac troponin (abstract) using .1 to 10 microjoules (paragraph 00124: lines 1-11).  Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to the total energy received by the interrogation space from the electromagnetic radiation source during each bin is 0.1 to 10 microJoules in order .
Allowable Subject Matter
9.	Claims 41-60 appear to be allowable if the double patenting rejections are overcome.
Terminal Disclaimer
10.	The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,107,752 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.
Response to Arguments
11.	In response to applicant’s remarks filed on February 28, 2022 with regards to the nonstatutory double patenting rejections (see page 6 of Applicant’s response:  Response to Nonstatutory Double Patenting Rejection), the previous nonstatutory double patenting rejections have not been overcome.  The terminal disclaimer filed on February 28, 2022 is not accepted (see Terminal Disclaimer section above).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886